Citation Nr: 1818931	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from November 1975 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for degenerative joint disease of the left knee.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2015.  A copy of the transcript has been reviewed and associated with the claims file.  

This matter was before the Board in November 2015, at which time it was remanded for additional evidentiary development, including obtaining records from the Social Security Administration (SSA) and a VA examination to assess the nature and etiology of the Veteran's left knee disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To provide the Veteran full due process and to ensure a complete record to adjudicate this issue, the Board, for the following reasons, finds that another remand is necessary.

The Veteran has been assessed with degenerative joint disease of the left knee and underwent a total left knee arthroplasty in October 2012.  He asserts that his left knee disability stems from a football injury in service in which he underwent left knee surgery in 1979.  Unfortunately, the Veteran's service treatment records (STRs) are unavailable for this time period and he elected to not proceed with a separation examination.  

The Veteran's January 2012 VA treatment records reveal that he has a 12 cm curvi-linear medial scar that is old and well-healed over his left knee.  The physician noted that this appeared consistent with extra-articular ACL surgery.  

Furthermore, an MRI [Magnetic Resonance Image] taken of the left knee in July 2010 revealed apparent post-operative and post degenerative changes in the medial compartment.  

Pursuant to the Board's November 2015 remand instructions, a VA examination was performed in December 2015.  The examiner assessed the Veteran with degenerative joint disease of the left knee and total knee arthroplasty in October 2012.  The examiner concluded that it was less likely than not that the Veteran's current left knee disability was related to his service because he could not find any supporting evidence for a left knee condition while in service.  Furthermore, the examiner acknowledged the Veteran's scar on the left medial knee prior to his recent surgery but indicated that he could not determine the etiology of this scar without resorting to speculation.  

The Board finds that the December 2015 medical opinion is insufficient to determine the present claim.  In this regard, it is well-documented that the Veteran's complete service treatment records are unavailable.  Furthermore, the examiner failed to explain why he was unable to provide an opinion regarding the etiology of the Veteran's left knee scar without resorting to speculation per the November 2015 remand instructions.

Given the procedural background of this claim and the complexity of the injury, the Board finds that a VA examination by an orthopedist is warranted.  Furthermore, on remand, the Veteran's updated VA treatment records from October 2013 to the present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from October 2013 to the present.  

2.  After completion of #1, schedule the Veteran for a VA examination by an orthopedist to determine the nature and etiology of his left knee disability.  All appropriate tests should be conducted.  The claims folder, including a copy of this remand, must be made available to the examiner and such review should be noted in the examination report.  

The examiner should identify and discuss any left knee disability identified during examination and the pendency of this claim (received in August 2010), including left knee degenerative joint disease.  For each diagnosed disability, please respond to the following: is it at least as likely as not (probability of at least 50 percent), that the Veteran's left knee disability had its onset in and/or is otherwise etiologically related to his period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the Veteran's statements regarding his in-service injury and surgery, the medical records revealing a left knee scar prior to his October 2012 surgery, and the MRI in July 2010 revealing apparent post-operative and post-degenerative changes in the medial compartment.

If after exhaustive efforts an orthopedist is not available to conduct the physical examination, then another appropriate physician may conducted the examination and testing.  Then, after the physical examination, forward the claims file to an orthopedist to answer the above question after completing a review of the relevant medical history.  Document all efforts in the claims file.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




